DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00078-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



OSCAR JERNIGAN AND
SHIRLEY JERNIGAN,§
	APPEAL FROM THE 241ST
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

E.B. HOFFPAUIR,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellants have filed a Motion for Dismissal With Prejudice, and all other parties to the
appeal have been given notice of the filing of this motion.  Appellants' represent in their motion that
the parties have reached an agreement that disposes of all issues presented for appeal.  Appellants
further request that this appeal be dismissed with prejudice and that costs be assessed against the
party who incurred them.  Because Appellants have met the requirements of Tex. R. App. P.
42.1(a)(2), the motion is granted, the appeal is dismissed with prejudice, and the costs are assessed
against the party who incurred them.

Opinion delivered July 10, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.




(DO NOT PUBLISH)

1.  See Tex. R. App. P. 47.1.